Appeal by defendant from a judgment of the County Court, Suffolk County, rendered January 18, 1971 on resentenee, upon a 1964 'conviction of attempted burglary in the third degree, on his plea of guilty, resentencing him to a maximum reformatory term of five years, nunc pro tune as of November 12, 1964. Pursuant to an order of this court, dated December 6, 1971 (People v. Nicklas, 38 A D 2d 566), the action was remanded to the County Court for a hearing. Such hearing has been had and a memorandum decision, dated February 18, 1972, has been filed relative thereto. Judgment affirmed. No opinion. Rabin, P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.